Title: To Alexander Hamilton from John McClallen, 30 May 1799
From: McClallen, John
To: Hamilton, Alexander


          
            Sir
            New York. 30th May 1799
          
          Since I had the honor of conversing with you respecting Mr William Hosack, who I mentioned was solicitous  to be appointed to our Corps, and to be attached to my Company; I have made, strict inquiries relating to his character, and find that he has received a liberal education, and that his conduct has been uniformly good.
          From the character which is given him, I take the liberty of recommending him as a Cadet, and to be attached to my Company, untill he shall receive   his appointment of Lieutenant—
          I shall find myself much embarrassed for the want of Officers, when I shall commence the recruiting Service, owing to the indisposition of Lieut: Rowan, who it is probable will remain incapable of ever performing   any kind of military duty; and in this uncertainty of having  Mr Staats Rutledge, who I am informed has not Signified his acceptance. Under these circumstances, Mr Hosack may render me much assistance—
          Captain Staats Morris has had the goodness to inform me that Captain Bruff of our Corps (who is now recruiting at Baltimore) has received from the public Store, Cloth and the necessary trimmings for Uniform Coats, to be made under his inspection, for the Recruits, which he may enlist for his Company.
          I shall feel myself much gratified by receiving the same indulgence, and  will give to Government other Security than my personal responsibility, should it be  deemed necessary, for the due performance of this trust
          I understand that he is to be allowed the Contract price for making a Soldiers Coat at Phila. with the addition of twenty five Cents, to be deducted from each recruit.
          I have the Honor to be, Sir Your very Obt  Servant
          
            Jno McClallen. Captain
             1 Regt A & E
          
          Major Genl Hamilton
        